Citation Nr: 1550009	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  09-26 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION


The Veteran served on active duty in the U.S. Army from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in New Orleans, Louisiana, which denied the benefit sought.

In a March 2013 decision the Board denied the Veteran's claim on appeal.  The
Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in August 2013, the Court granted a joint motion of the parties, vacated the March 2013 decision, and remanded the matter to the Board for further action consistent with the terms of the joint motion.

In May 2014, the Board remanded the matter to the AOJ for further evidentiary development, which included providing a VA examination regarding the Veteran's claim for service connection for an acquired psychiatric disability to include PTSD.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998). A review of the record reflects that the AOJ has complied with some of the Board's remand directives.  Unfortunately, the VA examination provided to the Veteran has been found inadequate.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection for acquired psychiatric disability to include PTSD because the Veteran has submitted additional evidence which is pertinent to his claim that the Board finds a VA examiner should address as the Board lack the requisite medical competency.  

In a January 2014 VA examination, the VA examiner deferred a diagnosis for PTSD in part because of a lack of documentation in service linking his current symptomatology to Vietnam as the examiner determined there is no mention of these symptoms in his service record and no mental health documentation until 2006.  The Board notes that this examination is, in part, flawed because it relies on a disallowed premise per the United States Court of Appeals for Veterans Claims (Court), which held in short that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." in Savage v. Gober, 10 Vet. App. 488, 496 (1997). Moreover, PTSD can be of delayed onset, and does not require in service symptomatology, but an in service stressor.

Additionally, the Board notes that the Veteran submitted a May 2015 private mental health examination from Dr. R., which commented on the Veteran's PTSD and the relationship to service.  This examination contradicts that the January 2014 VA examination conclusion that the Veteran does not have a current diagnosis of PTSD.  The Board finds on remand this opinion should be considered in providing an opinion as to whether the Veteran's PTSD is related to "fear of hostile military or terrorist activity."

While Dr. R. relates the Veteran's PTSD to a claimed in-service stressor; Dr. R. is not a VA psychiatrist or psychologist, or a psychiatrist or a psychologist with whom VA has contracted as required by 3.304(f)(3) (2015).  Thus, this opinion is not sufficient to support a grant of PTSD under this provision. However, the Board finds that in light of the Veteran's current diagnosis of PTSD in the May 2015 private opinion, and the private examiner's determination that his diagnosis of PTSD is related to his claimed "fear of hostile military or terrorist activity" in service, a VA examination should be afforded the Veteran to allow a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted to review the evidence and offer an opinion as to whether the Veteran's symptoms and allegations of stressors meet the requirements established by 38 C.F.R. § 3.304(f)(3) (2015). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  After the above development is completed, schedule the Veteran for a VA psychiatric examination with an appropriate examiner, DIFFERENT FROM THE EXAMINER WHO CONDUCTED THE JANUARY 2014 EXAMINATION.  The Veteran's claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report. 

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to offer an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD, and whether it is at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed PTSD or other diagnosed psychiatric disability was caused by, or is otherwise related to, the Veteran's active service, to include the fear of hostile military or terrorist activity during the Veteran's period of service.

"Fear of hostile military or terrorist activity" means the Veteran's experience of, witness of, or confrontation with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.
 A complete rationale for all opinions must be provided.

IN PROVIDING AN OPINION, the examiner is asked to comment on the May 2015 private mental health examination from Dr. R.

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue service connection for acquired psychiatric disorder, to include PTSD.  If the benefit sought on appeal is not granted, the Veteran and his attorney must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




